 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 1 of 43 Page ID #:1563




1    Barry Himmelstein (SBN 157736)
2    barry@himmellaw.com
     HIMMELSTEIN LAW NETWORK
3    2000 Powell St., Suite 1605
     Emeryville, CA 94608-1861
4
     Telephone: (510) 450-0782
5    Facsimile: (510) 924-0403
6    Attorney for Plaintiffs
7
                           UNITED STATES DISTRICT COURT
8
                          CENTRAL DISTRICT OF CALIFORNIA
9

10                                    WESTERN DIVISION
11
     MICHAEL RYAN, MARCO GARZA, )                   Case No.: 2:15-cv-01209-DMG-E
12
     MICHAEL AGUERO, ODELL               )
13   COWANS, BRETT ERION, RUSS           )          FIRST AMENDED CLASS
     RUHNKE, THOMAS KORVES, LUIS )                  ACTION COMPLAINT
14   FLORES, STEVEN BERGER, ELIGIO )
15
     TORRES, and ROBERT BAKER, on )                 CLASS ACTION
     behalf of themselves and all others )
16   similarly situated,                 )          DEMAND FOR JURY TRIAL
                   Plaintiffs,           )
17
           v.                            )
18                                       )
     GENCOR NUTRIENTS, INC.; GE          )
19   NUTRIENTS, INC.; JITH               )
     VEERAVALLI; GENERAL                 )
20
     NUTRITION CORPORATION; GNC )
21   CORPORATION; GENERAL                )
     NUTRITION CENTERS, INC.; S&G )
22   PROPERTIES, LLC; DIRECT             )
23
     DIGITAL LLC; TRUDERMA, LLC; )
     FORCE FACTOR LLC; NAC               )
24   MARKETING COMPANY, LLC;             )
     KINGFISHER MEDIA, LLC;              )
25   DREAMBRANDS, INC.;                  )
26   PHARMAFREAK HOLDINGS INC.; )
     NDS NUTRITION PRODUCTS, INC.; )
27   MEDICAL RESEARCH INSTITUTE, )
     INC.; PREVENTION, LLC;              )
28

                                                1
                               First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 2 of 43 Page ID #:1564



     PREMIUM NUTRACEUTICALS,                   )
1
     LLC; MICHAEL D. GARDINEER;                )
2    and DOES 1-100,                           )
                                               )
3                  Defendants.                 )
4
                                               )

5

6
           Plaintiffs RUSS RUHNKE and ELIGIO TORRES, on behalf of themselves
7
     and all others similarly situated, allege as follows:
8
                                  SUMMARY OF ACTION
9
           1.     Defendants manufacture, market, and sell nutritional supplements
10
     containing Testofen, an extract of the herb fenugreek manufactured by Gencor
11
     Nutrients, Inc. (“Gencor”). Defendants advertise and market these products as
12
     “testosterone boosters,” representing that Testofen has been “clinically proven”
13
     to increase free testosterone levels, and that Testofen increases muscle size and
14
     strength. These representations are false, and Plaintiffs and the other members of
15
     the Classes (as defined below), who purchased these products based on these
16

17
     false representations are entitled to get their money back.

18
                                       JURISDICTION
19
           2.     This Court has original jurisdiction over this action pursuant to the

20   Class Action Fairness Act, 28 U.S.C. § 1332(d), in that members of the proposed
21   plaintiff class are citizens of a State different from one or more defendants, and
22   the amount in controversy exceeds the sum of $5,000,000.
23                                         PARTIES
24         3.     Plaintiff RUSS RUHNKE (“Ruhnke”) is an individual residing in
25   Orange County, California.
26         4.     Plaintiff ELIGIO TORRES (“Torres”) is an individual residing in
27   Maricopa County, Arizona.
28

                                                2
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 3 of 43 Page ID #:1565




1          5.     Defendant TRUDERMA, LLC (“Truderma”) is a Nevada limited
2    liability company having its principal place of business in Las Vegas, Nevada.
3    Truderma manufactures and sells Troxyphen and Troxyphen Elite, which contain
4
     Testofen.
5
           6.     Defendant MICHAEL D. GARDINEER (“Gardineer”) is an
6
     individual residing in Las Vegas, Nevada. Gardineer is, and at all relevant times
7
     was, the Managing Member of Truderma.
8
           7.     Defendant NDS NUTRITION PRODUCTS, INC. (“NDS”) is a
9
     Florida corporation having its principal place of business in Omaha, Nebraska.
10
     NDS manufactures and sells PMD N-TEST 600, which contains Testofen, and
11
     PMD Flex Stack, which includes PMD N-TEST 600.
12
           8.     Plaintiffs are ignorant of the true names and capacities of the
13

14
     defendants sued herein under the fictitious names Does 1 through 100. Each of

15
     the fictitiously named defendants is responsible in some manner for the acts

16   herein alleged, and proximately caused Plaintiffs’ damages. Plaintiffs will seek
17   leave of court to amend this complaint to allege said defendants’ true names and
18   capacities as soon as Plaintiffs ascertain them.
19                     COMMON FACTUAL ALLEGATIONS
20   I.    Representations Concerning Testofen
21         9.     Gencor’s website, www.gencorpacific.com, states that its mission is
22   to “support changing human health needs across the lifespan through innovative,
23   clinically proven ingredients,” and that “Our herbal ingredients have been
24   clinically studied and shown effective in both animal and human clinical trials.”
25         10.    One of the herbal ingredients manufactured and sold by Gencor is
26
     Testofen, a standardized extract of the herb Trigonella foenum-graecum,
27
     commonly known as fenugreek. The name of the product, Testofen, is an
28

                                               3
                           First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 4 of 43 Page ID #:1566




1    amalgamation of the words “testosterone” and “fenugreek.” Gencor sells
2    Testofen to manufacturers of nutritional supplements, including the other
3    defendants named herein, for inclusion in their products, which are marketed and
4
     sold as clinically-proven “testosterone boosters.”
5
             11.   On the page devoted to Testofen (Exh. 1), Gencor’s website states
6
     that:
7
                   Testofen is the branded name for Gencor’s fenugreek
8
                   extract. Fenugreek is a well-known, versatile herb that
                   contains over 100 phytochemical constituents, including
9
                   Furostanol Saponins and Steroidal Saponins. While
                   fenugreek has multiple health applications, the active
10                 constituents included in Testofen have been shown to
                   boost testosterone levels and thereby increase libido, lean
11                 muscle mass and immune functions. The group of
                   saponin glycosides that Testofen is standardized to is
12                 named Fenuside.
13
                   After age 30, most men begin to experience a natural and
                   gradual decline in testosterone levels, which can result in
14                 reduced drive and libido and a slow loss of muscle tone
                   and definition. Most of the testosterone found in men is
15                 bound to the Sex Hormone Binding Globulin (SHBG)
                   and Albumin. Only 2−3% of the testosterone present in
16                 the human body is typically in a free state.
17
                   Testofen has been shown to increase free testosterone, up
                   to 98 percent, in an eight-week trial (see below).
18           12.   Under the heading “Clinical research,” Gencor’s website states:
19                 Human study on free testosterone levels and
                   performance
20
                   Study Results: A double-blind, randomized, placebo-
21                 controlled human clinical study of 60 subjects was
22
                   conducted using Testofen as the sole ingredient. The
                   active group demonstrated the following statistically
23
                   significant results:
24                 • Significant increase in free testosterone (p<0.05)
                     compared to placebo group
25
                   Citation: Wankhede et. al., 2006 “Effect of Testofen on
26                 safety, anabolic activity and factors affecting exercise
                   physiology.” To be published.
27

28

                                                4
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 5 of 43 Page ID #:1567




1          13.    Below the citation to “Wankhede et al.” (hereafter, the “Testofen
2    Study”) is a link for visitors to “Request Complete Study,” which generates a
3    pop-up window stating: “To request the complete study document in PDF format
4
     please enter your email address below.” Such requests are consistently ignored
5
     by Gencor.
6
           14.    Based on the foregoing, the website makes the “Approved health
7
     claim” that Testofen “Increases free testosterone levels.”
8
           15.    The website also makes the “Approved health claims” that Testofen
9
     “Increases muscle mass” and “Supports lipolysis (reduction in body fat).”
10
           16.    The website features a video of Gencor’s Chief Scientific Advisor,
11
     Paul Clayton, Ph.D. (available at
12
     http://www.youtube.com/embed/NL_4G13Y1is?autoplay=1), whom Gencor
13

14
     describes as “the UK’s leading expert in the fast-developing science of

15
     pharmaco-nutrition.” In the video, Dr. Clayton states that Testofen:
                 results in approximately a doubling of free testosterone
16               levels. Now that’s important because as we get older,
17
                 and as we get more stressed, more tired by the constant
                 demands of work and life in general, very often
18
                 testosterone levels fall, and as they do we experience a
                 loss of libido, of drive, muscle tone as well, because
19               testosterone is very important in building muscles. By
                 taking Testofen and achieving a doubling of free
20               testosterone levels all of these adverse changes are
                 reversed . . . .
21
     II.  Statistical Principles for Clinical Trials
22
           17.    The International Conference on Harmonisation of Technical
23
     Requirements for Registration of Pharmaceuticals for Human Use (“ICH”)
24
     Harmonised Tripartite Guideline, Statistical Principles For Clinical Trials, E9
25
     (Feb. 4, 1998) (the “ICH Guideline”) sets forth principles for the statistical
26
     analysis of human clinical trials that have been adopted by the regulatory bodies
27
     of the European Union, Japan, and the United States, including the U.S.
28

                                               5
                           First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 6 of 43 Page ID #:1568




1    Department of Health and Human Services, Food and Drug Administration’s
2    (“FDA’s”) Center for Drug Evaluation and Research and Center for Biologics
3    Evaluation and Research. The ICH Guideline is available on the FDA’s website
4
     at
5
     http://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformati
6
     on/Guidances/UCM073137.pdf.
7
           A.    Exploratory Studies and Confirmatory Trials
8
           18.     The ICH Guideline explains the difference between an
9
     “exploratory study” and a “confirmatory trial” as follows:
10
                 A confirmatory trial is an adequately controlled trial in
11               which the hypotheses are stated in advance and
                 evaluated. As a rule, confirmatory trials are necessary to
12               provide firm evidence of efficacy or safety. In such trials
                 the key hypothesis of interest follows directly from the
13
                 trial’s primary objective, is always pre-defined, and is
14
                 the hypothesis that is subsequently tested when the
                 trial is complete. [Section 2.1.2 (emphasis added).]
15
                 The rationale and design of confirmatory trials nearly
16               always rests on earlier clinical work carried out in a
                 series of exploratory studies. Like all clinical trials, these
17               exploratory studies should have clear and precise
                 objectives. However, in contrast to confirmatory trials,
18               their objectives may not always lead to simple tests of
                 pre-defined hypotheses. . . . Such trials cannot be the
19               basis of the formal proof of efficacy, although they may
                 contribute to the total body of relevant evidence.
20               [Section 2.1.3 (emphasis added).]
21         B.    Primary and Secondary Variables
22         19.   The ICH Guideline explains the difference between a “primary
23   variable” or “endpoint,” and a “secondary variable” as follows:
24               The primary variable (‘target’ variable, primary
25
                 endpoint) should be the variable capable of providing the
                 most clinically relevant and convincing evidence directly
26
                 related to the primary objective of the trial. There
                 should generally be only one primary variable.
27
                 To avoid multiplicity concerns arising from post hoc
28               definitions, it is critical to specify in the protocol the
                                                6
                           First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 7 of 43 Page ID #:1569



                  precise definition of the primary variable as it will be
1                 used in the statistical analysis.
2
                  Redefinition of the primary variable after unblinding will
3
                  almost always be unacceptable, since the biases this
                  introduces are difficult to assess. When the clinical
4
                  effect defined by the primary objective is to be measured
                  in more than one way, the protocol should identify one of
5                 the measurements as the primary variable on the basis of
                  clinical relevance, importance, objectivity, and/or other
6                 relevant characteristics, whenever such selection is
                  feasible.
7
                  Secondary variables are either supportive measurements
8                 related to the primary objective or measurements of
                  effects related to the secondary objectives. [Section 2.22
9                 (emphasis added).]
10         C.     Multiplicity
11         20.    In human clinical trials for efficacy, statistical significance is
12   established by having a probability or “p” value of less than 0.05, usually
13   expressed as “p < 0.05.” In layman’s terms, this means that there is less than a
14   5% (one in twenty) probability that the observed difference in the primary
15
     variable between the treatment and placebo or other control group is due to
16
     chance. The greater the number of variables being analyzed from a single trial,
17
     the greater the likelihood of a false positive result, called “Type I error” in
18
     statistical parlance, unless corrective statistical techniques are applied. That is, if
19
     each statistical test has a 5% chance of producing a false positive, then the overall
20
     chances of some false positive amongst multiple tests will be much greater than
21
     5%. This is often denoted as the “family-wise Type I error rate,” where “family”
22
     refers to the set, or family, of hypotheses being considered.
23
           21.    To illustrate, imagine you had a roulette wheel with only 20 pockets
24

25
     in which the ball could land, instead of the usual 38. Place a bet on any single

26
     number – a single primary variable, if you will – and the odds that the ball will

27   land in the corresponding pocket, producing a winner, are 1 in 20. Place bets on
28   two numbers – two primary variables, if you will – and the odds that the ball will
                                                 7
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 8 of 43 Page ID #:1570




1    land in one of the corresponding pockets, producing a winner, are 1 in 10, not 1
2    in 20.
3             22.   This problem is known generally as “multiplicity.” See ICH
4
     Guideline, Section 2.2.5 (“It may sometimes be desirable to use more than one
5
     primary variable . . . . The effect on the Type I error should be explained because
6
     of the potential for multiplicity problems (see Section 5.6); the method of
7
     controlling type I error should be given in the protocol.”). As the ICH Guideline
8
     explains:
9
                    When multiplicity is present, the usual frequentist
10                  approach to the analysis of clinical trial data may
                    necessitate an adjustment to the type I error. Multiplicity
11                  may arise, for example, from multiple primary variables
                    (see Section 2.2.2) . . . . Methods to avoid or reduce
12
                    multiplicity are sometimes preferable when available,
13
                    such as the identification of the key primary variable
                    (multiple variables) . . . . In confirmatory analyses, any
14                  aspects of multiplicity that remain after steps of this kind
                    have been taken should be identified in the protocol;
15                  adjustment should always be considered and the details
                    of any adjustment procedure or an explanation of why
16                  adjustment is not thought to be necessary should be set
                    out in the analysis plan. [Section 5.6.]
17
              23.   Testofen was developed by Indus Biotech Pvt. Ltd., which is located
18
     in India. As one Indian medical journal recently explained:
19
                    In most of the clinical trials published in Indian medical
20                  journals multiple end points are measured and hence
                    multiple statistical tests are used to measure the
21                  difference between groups. This may lead to increase in
22
                    false positivity or Type 1 error. The P value is based on
                    principal of probability, if with one statistical test the
23
                    chance of having a significant result is 5%, then after 20
                    statistical tests it may be more than 40%. This is called
24                  inflation of type 1 error. More the number of statistical
                    tests more inflation of Type 1 error. Inflation of type 1
25                  error can be prevented dividing the endpoints at the
                    design phase itself into primary and secondary endpoints.
26                  Most important endpoint should be considered as primary
                    endpoint and other endpoints should be considered as
27                  secondary endpoints. If the primary endpoint cannot
                    be restricted to one then multiple endpoints should be
28                  adjusted with the help of various adjustment methods
                                                 8
                             First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 9 of 43 Page ID #:1571



                  like Bonferroni method, least significant difference
1                 test, composite endpoint method etc. In a study . . .
                  done for clinical trials published in Indian medical
2
                  journals it was found that about one third of the clinical
3
                  trials published in four Indian journals were false
                  positive and statistical methods used to adjust this
4
                  error was not mentioned in even a single trial.
     J. Charan, D. Saxena, Suggested Statistical Reporting Guidelines for Clinical
5

6
     Trials Data, Indian J Psychol Med 2012 Jan-Mar; 34(1): 25-29 (available at
     http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3361838/).
7

8
             D.       The Bonferroni Correction

9
             24.      The simplest and most commonly used method of making such

10
     adjustments is known as the “Bonferroni correction.” The correction is based on

11   the observation that, if k tests are being evaluated separately, the family-wise
12   Type I error rate is at most k times 0.05 if each test uses a standard 0.05
13   significance level. To obtain an overall significance level for the whole family of
14   tests at a significance level of 0.05, the Bonferroni correction states that each
15   individual test should be carried out using a significance level of 0.05/k. See
16   Wright, Adjusted p-values for simultaneous inference, Biometrics, 1992, 1005-
17   1013.
18
             25.      Accordingly, if there are two primary variables or endpoints,
19
     applying the Bonferroni correction, the threshold for statistical significance for
20
     each of the two variables is 0.025 (0.05/2). If there are three primary variables,
21
     the threshold for statistical significance for each of the three variables is 0.016
22
     (0.05/3), etc.
23
     III.    The Testofen Study
24
             A.       The Protocol
25
             26.      The protocol for the Testofen Study, entitled “EFFECT OF IND 6
26
     ON MUSCULAR STRENGTH, ENDURANCE AND BODY COMPOSITION,”
27
     Project Code: IBHM05/2006, Test Formulation: IND6, dated May 24, 2006,
28

                                                  9
                               First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 10 of 43 Page ID #:1572




1    sponsored by INDUS BIOTECH PVT LTD., Principal Investigator: Dr. Sachin
2    Wankhede, Pune (the “Protocol”), identifies it as an “exploratory study,” stating
3    that “This trial, being an exploratory study, no statistical method is applied to
4
     determine the sample size . . . .” (Page 18, Section 9.) “Such trials cannot be
5
     the basis of the formal proof of efficacy.” ICH Guideline, Section 2.1.3.
6
           27.       The Protocol defines the “PRIMARY OBJECTIVES” of the Study
7
     as: (a) “To determine the effects of IND6 [Testofen] on muscle strength and
8
     endurance during eight weeks of resistance exercise;” and (b) “To evaluate safety
9
     of the test supplement.” (Page 7, Section 4.1.)
10
           28.       The Protocol states that “Primary efficacy will be assessed on the
11
     basis of the following parameters” of “Muscular Strength and Endurance”: (a)
12
     “Change in 1-RM Bench Press;” (b) “Change in 1-RM Leg Extension;” (c)
13

14
     “Change in Bench Press repetitions at 80% of 1-RM at baseline;” and (d)

15
     “Change in Leg Extension repetitions at 80% of 1-RM at baseline.” (Page 14,

16   Section 8.1.)
17         29.       The Protocol defines the “SECONDARY OBJECTIVES” of the
18   Study as: (a) “To determine the effects of the ingestion of IND6 on muscle size
19   during eight weeks of resistance exercise.” (b) “To determine the effects of the
20   ingestion of IND6 on body composition during eight weeks of resistance
21   exercise.” and (c) “To assess effect of IND6 on serum testosterone (total and
22   free) and prolactin levels.” (Page 7, Section 4.2.)
23         30.       Under the heading “CLINICAL EFFICACY ASSESSMENTS,” the
24
     Protocol states that “Secondary efficacy will be assessed on the basis of the
25
     following parameters: (a) Muscle size - (i) Change in thigh: maximal girth,
26
     inferior to the gluteal fold, (ii) Change in flexed arm: maximal girth at mid upper
27
     arm, elbow flexed and muscle contracted, (iii) Change in shoulders: across the
28

                                                10
                              First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 11 of 43 Page ID #:1573




1    maximal protrusion of the deltoids, (iv) Change in chest: mid-tidal volume;” and
2    (b) “Body Composition – (i) Change in Fat-Free Mass, (ii) Change in Percent
3    Body Fat, (iii) Change in Fat Mass, and (iv) Change in Body Weight.” (Page 14,
4
     Section 8.1.)
5
           31.       Under the heading “LABORATORY EFFICACY
6
     ASSESSMENTS,” the Protocol states that “Secondary efficacy will be assessed
7
     by measuring changes from baseline in serum testosterone (total and free)
8
     and prolactin levels after 8 weeks.” (Page 15, Section 8.3.)
9
           32.       Accordingly, as defined by the Protocol, determining the effect
10
     of Testofen on free testosterone levels was not the primary objective of the
11
     Testofen Study, but one of three secondary objectives, and free testosterone
12
     levels was not one of four primary variables noted, but one of at least three
13

14
     (and perhaps as many as ten) secondary variables.

15
           33.       Gencor has made publicly available three versions of the Testofen

16   Study purporting to support its claim that Testofen has been clinically proven to
17   increase free testosterone levels: (1) a version entitled “Testofen Human Clinical
18   Trial,” Copyright 2006 by Gencor Pacific, Inc. (the “2006 Report”) (Exh. 2); (2)
19   a version entitled “Human Clinical Study for Free Testosterone & Muscle Mass
20   Boosting,” Copyright 2008 by Gencor Nutrients, Inc. (the “2008 Report”) (Exh.
21   3); and (3) a duplicate of the 2008 Report, Copyright 2013 by GE Nutrients, Inc.
22   (Exh. 4).
23         34.       Gencor has also provided Plaintiffs’ counsel with: (a) an undated
24
     and unpublished manuscript concerning the Testofen Study entitled “Beneficial
25
     effects of fenugreek glycosides supplementation in weight resistance trained male
26
     subjects: A prospective, double-blind, randomized, placebo controlled study” (the
27

28

                                                11
                              First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 12 of 43 Page ID #:1574




1    “Manuscript”); and (b) an Excel spreadsheet containing the individual data points
2    for the 60 subjects enrolled in the Testofen Study (the “Study Data”).
3          B.        The 2006 Report
4          35.       The 2006 Report identifies the Testofen Study as an exploratory
5    study “designed to explore the efficacy and safety of TESTOFEN in healthy male
6
     volunteers,” and states that “Primary objectives of the study were to determine
7
     the effects of TESTOFEN on free testosterone and body composition during
8
     eight weeks of resistance exercise and to evaluate safety of TESTOFEN.” (Page
9
     2.)
10
           36.       As set forth above, effect on body composition and free
11
     testosterone levels were secondary, not primary objectives of the Testofen
12
     Study, and secondary, not primary variables. The primary objective of the
13
     Testofen Study, to determine the effects of Testofen on muscle strength and
14
     endurance, and the primary efficacy measures (see Paragraph 63, above) are
15

16
     not mentioned in the 2006 Report.

17
           37.       The 2006 Report shows pre-treatment and post-treatment free
18   testosterone levels for the Testofen group, but makes no claim of statistical
19   significance.
20         38.       In addition to body composition measures, the 2006 Report presents
21   blood urea nitrogen (“BUN”) levels as a third variable.
22         39.       Under the heading “Safety,” the 2006 Report lists 20 “biochemical
23   parameters [that] were analyzed for the active and placebo groups,” including
24   “Creatinine” and “Lymphocytes,” and states that “All of the parameters were
25
     normal for all participants.”
26

27

28

                                                12
                             First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 13 of 43 Page ID #:1575



           C.    The 2008 Report
1
           40.   The 2008 Report identifies the “PRIMARY CLINICAL END
2
     POINTS” of the Testofen Study as “To determine the effect of TESTOFEN on
3
     Safety, Anabolic Activity, Blood Testosterone, Immune Function,” and the
4

5
     “SECONDARY CLINICAL END POINTS” as “To determine the effects of

6
     TESTOFEN on body composition, Creatinine, Prolactin, and Muscle mass
7    variation.” [Page 3.]
8          41.   The 2008 Report states that:
9                Primary efficacy was assessed on the basis of following parameters:
10                       I.      Anabolic Activity by Nitrogen Absorption
                                 measured by BUN
11                       II.     Blood testosterone both Total and Free
                         III.    Total Lymphocyte count and check
12
                                 immunity. [Page 8.]
13         42.    The 2008 Report states that:
14
                  Secondary efficacy will be assessed on the basis of following
15
           parameters:
16
                     1. Exercise Physiology Biomarkers
17                      • Serum Creatinine
                        • Serum Prolactin
18
                     2. Body Composition
19                      • Change in Fat-Free Mass
                        • Change in Percent Body Fat
20                      • Change in Fat Mass
                        • Change in Body Weight
21
                     3. Muscle size
22
                        • Change in thigh: maximal girth, inferior to the
23
                          gluteal fold.
                        • Change in flexed arm: maximal girth at mid
24                        upper arm, elbow flexed and muscle contracted.
                        • Change in shoulders: across the maximal
25                        protrusion of the deltoids.
                        • Change in chest: mid-tidal volume. [Page 8.]
26
           43.   As set forth above, the effect on free testosterone levels was a
27
     secondary, not primary objective of the Testofen Study, and free
28

                                              13
                              First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 14 of 43 Page ID #:1576




1    testosterone levels was one of numerous secondary variables. The primary
2    objective of the Testofen Study, to determine the effects of Testofen on
3    muscle strength and endurance, and the primary efficacy measures (see
4
     Paragraph 63, above) are not mentioned in the 2008 Report.
5
           44.    The 2008 Report presents the results for the three purported
6
     “primary efficacy parameters,” BUN, free testosterone, and lymphocytes,
7
     followed by the results for the purported “secondary efficacy parameters”
8
     creatinine, prolactin, body composition (three sub-measures), and muscle size
9
     (four sub-measures). No results are presented for total testosterone, despite its
10
     inclusion in the list of “primary efficacy parameters.”
11
           45.     The 2008 Report presents the following results for free testosterone
12
     (pg/ml):
13

14                     PARAMETERS       TESTOFEN        PLACEBO
                       Pre Treatment    17.76           21.30
15                     Post Treatment   35.29           31.70
                       P value          0.0001          0.014
16                     Percentage       96              48      P Value < 0.05
                       change
17
           46.    Beneath these figures, the 2008 Report states:
18
                  Although there is increase in both groups TESTOFEN
19                group increase is double of Placebo. After adjusting for
                  plasma changes it is significant. (p < 0.05). Thus
20                TESTOFEN group has shown significant increase with
21
                  respect to base line (p < 0.0001) and with respect to
                  placebo (p < 0.05). [Page 9.]
22         47.    The 2008 Report concludes that the results are statistically
23
     significant as to each of the three falsely-identified primary variables, as well as
24
     two of the four purported secondary variables, as follows:
25
                  1.      TESTOFEN group has demonstrated significant
26                        anabolic activity as evidenced by BUN reduction
                          (p<0.05) compared to placebo.
27

28

                                               14
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 15 of 43 Page ID #:1577



                 2.     TESTOFEN group has significant increase in
1                       Free Testosterone (p<0.05) compared to
                        Placebo.
2
                 3.     TESTOFEN group has not only compensated the
3                       loss of Immunity significantly compared to
4
                        Placebo (p<0.003), but has also increased
                        immunity.
5                4.     TESTOFEN group has shown significant reduction
6
                        in Serum Creatinine levels (p<0.02) compared to
                        placebo signifying Creatine uptake and recycle in
7
                        muscle cell.

8
                 5.     TESTOFEN group has shown significant increase
                        in Prolactin compared to Placebo (p<0.04).
9
                        However this increase is within Physiological
                        limits for men. [Page 11 (emphasis added).]
10
           48.   These claims of statistical significance include a number of
11
     measures not identified as either primary or secondary variables in the Protocol.
12
     Under the heading “LABORATORY SAFETY ASSESSMENTS,” the Protocol
13
     provides:
14
                  The Laboratory safety will be evaluated by recording
15                routine laboratory test including biochemistry,
                  haematology, and urinalysis tests at the initiation of
16                treatment at the end of treatments. (Hb, WBC: total and
17
                  differential count, RBC count, platelet count, ESR, total
                  bilirubin, SGOT, SGPT, alkaline phosphatase, LDH,
18
                  serum proteins, urinalysis, blood urea nitrogen and
                  creatinine) (Page 15, Section 8.4.)
19
     This section follows, and is separate from, the section entitled “LABORATORY
20
     EFFICACY ASSESSMENTS,” clearly differentiating between the two.
21
           49.   The 2008 Report states that “Primary efficacy was assessed on the
22
     basis of the following parameters: I. Anabolic Activity by Nitrogen Absorption
23
     measured by BUN” (Page 8), and that “TESTOFEN group has demonstrated
24
     significant anabolic activity as evidenced by BUN reduction (p < 0.05) compared
25
     to placebo.” (Page 11, Conclusion 1.) BUN is not identified as either a primary
26
     or secondary efficacy measure in the Protocol, but as the thirteenth of fourteen
27
     “routine laboratory test(s).” Thus, the 2008 Report represents that a “routine
28

                                             15
                           First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 16 of 43 Page ID #:1578




1    laboratory test” performed for safety was instead the first of three primary
2    efficacy measures.
3          50.    The 2008 Report represents that the other two primary efficacy
4
     measures are “II. Blood Testosterone both Total and Free” (discussed above), and
5
     “III. Total Lymphocyte count and check immunity.” (Page 8.) The 2008 Report
6
     states that “Testofen has a significant increase in Lymphocytes with respect to
7
     Placebo (p < 0.03)” (Page 9), from which the author(s) concludes that
8
     “TESTOFEN group has not only compensated the loss of Immunity significantly
9
     compared to Placebo (p < 0.003), but has also increased immunity.” (Page 11,
10
     Conclusion 3.) There is no mention of lymphocyte count in the Protocol, as
11
     either a primary or secondary variable of interest, or even as one of the fourteen
12
     enumerated “routine laboratory tests.” Lymphocytes are but one of the five types
13

14
     of white blood cells counted in the differential white blood cell (WBC) “routine

15
     laboratory test” called for by the Protocol. See

16   http://www.nlm.nih.gov/medlineplus/ency/article/003657.htm.
17         51.    The 2008 Report identifies as a “SECONDARY CLINICAL END
18   POINT” “To determine the effects of TESTOFEN on . . . Creatinine, . . .” (Page
19   3); states that “Secondary efficacy will be assessed on the basis of 1. Exercise
20   Physiology Biomarkers – Serum Creatinine” (Page 8); and that “TESTOFEN
21   group has shown significant reduction in Serum Creatinine levels (p < 0.02)
22   compared to placebo signifying Creatinine uptake and recycle in muscle cell.”
23   (Page 11, Conclusion 4.) Creatinine is not identified as either a primary or
24
     secondary efficacy measure in the Protocol, but as the last of fourteen “routine
25
     laboratory test(s).”
26
           52.    The 2008 Report concludes that “TESTOFEN group has shown
27
     significant increase in Prolactin compared to Placebo (p < 0.04).” (Page 11,
28

                                              16
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 17 of 43 Page ID #:1579




1    Conclusion 5.). Prolactin is identified in the Protocol as a secondary outcome
2    measure.
3          53.    Thus, none of the first five claims of statistical significance made
4
     in the 2008 Report (BUN, free testosterone, lymphocyte count, creatinine,
5
     and prolactin) are identified as primary outcome measures in the Protocol;
6
     two (BUN and creatinine) are not identified as primary or secondary
7
     outcome measures, but as the thirteenth and fourteenth of fourteen “routine
8
     laboratory tests” which the Protocol itself expressly distinguishes from
9
     “laboratory efficacy assessments;” and one (lymphocyte count) is not
10
     mentioned in the Protocol at all.
11
           D.     The Manuscript
12
           54.    The Manuscript identifies the aim of the Testofen Study as
13

14
     determining the “efficacy and safety [of Testofen] on physiological parameters

15
     related to muscle anabolism, androgenic hormones and body composition . . . .”

16   (Page 1.)
17         55.    The Manuscript identifies the “efficacy outcome measures of study”
18   as “markers of anabolic activity (serum creatinine and blood urea nitrogen (BUN)
19   to measure nitrogen metabolism), body composition (skinfold thickness and %
20   body fat), male androgenic hormone profile (total and free testosterone levels in
21   blood), muscular strength and endurance (bench press and leg press) . . . .” (Page
22   6, Section 2.4.) The Manuscript makes no distinctions whatsoever between
23   primary or secondary objectives of the Testofen Study, or between primary
24
     and secondary efficacy measures. Indeed, neither the word “primary” nor
25
     “secondary” appears in the Manuscript. The Protocol classifies creatinine and
26
     BUN as “routine laboratory tests,” not efficacy measures.
27

28

                                              17
                           First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 18 of 43 Page ID #:1580




1          56.       As to the primary objective identified in the Protocol, effect on
2    muscle strength and endurance, the Manuscript concludes that “no statistically
3    significant difference [was] found between 1 RM-bench press, and or muscle
4
     endurance (Maximum repetitions) in leg press and bench press exercises.” (Page
5
     7, Section 3.2.)
6
           57.       The Manuscript also concludes that “The change in total testosterone
7
     from baseline was . . . not significant between the treatment groups.” (Page 7,
8
     Section 3.3.)
9
           58.       As to the effect of Testofen on free testosterone levels, the
10
     Manuscript states that “The change in free testosterone from baseline (Fenu-FG:
11
     17.53 ± 8.55; Placebo: 10.39 ± 14.71) was found significant between the groups
12
     at P < 0.05.” (Page 7.)
13

14
           59.       The following table summarizes the shifting identification of the

15
     primary variables, secondary variables, and routine laboratory (i.e., safety) tests,

16   involved in the Testofen Study:
17          Document          Primary                   Secondary              Safety
                              Variable(s)               Variables
18          Protocol          Muscle Strength           Muscle Size            WBC
                              and Endurance             (4 sub-measures)       BUN
19                                                      Body Composition       Creatinine
                                                        (4 sub-measures)
20                                                      Total testosterone
21
                                                        Free testosterone
                                                        Prolactin
22
            2006              Free testosterone         BUN                    Creatinine
            Report            Body Composition                                 Lymphocytes
23                            (2 sub-measures)
24          2008              BUN                       Creatinine
            Report            Total testosterone        Prolactin
25                            Free testosterone         Body Composition
                              Lymphocytes               (3 sub-measures)
26                                                      Muscle Size
                                                        (4 sub-measures)
27
            Manuscript        Creatinine
28

                                                   18
                              First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 19 of 43 Page ID #:1581



                            BUN
1                           Body Composition
                            (2 sub-measures)
2
                            Total testosterone
3
                            Free testosterone
                            Muscle Strength
4                           and Endurance
5
           E.     The Results Are Not Statistically Significant
6
           60.    Plaintiffs have retained Professor Nicholas P. Jewell, a Professor of

7
     Biostatistics at the University of California, Berkeley, to determine whether
8    Testofen has been clinically proven to increase free testosterone levels. Professor
9    Jewell is the author of the textbook “Statistics for Epidemiology” (Chapman and
10   Hall, New York 2003), as well as approximately 160 peer-reviewed articles in the
11   field of biostatistics, and recently served as Chair of the Section on Statistics in
12   Epidemiology of the American Statistical Association (2009-2012).
13         61.    Professor Jewell’s expert report is attached as Exhibit 5. Professor
14   Jewell has determined that Testofen has not been clinically proven to increase
15
     free testosterone levels, and that Defendants’ claims to the contrary are false. In
16
     making this determination, Professor Jewell reviewed the Protocol, the 2006
17
     Report, the 2008 Report, the Manuscript, and the Study Data. (Exh. 5 ¶ 7.)
18
           62.    Professor Jewell summarized his conclusions as follows:
19
                  According to the Protocol, determining the effect of
20                Testofen on free testosterone levels was not the primary
                  objective of the Study, and change in free testosterone
21                levels was not included as one of at least twelve primary
                  outcome variables, but rather one of at least three
22                secondary outcome variables. Under universally
                  accepted principles of statistical analysis, the threshold
23                for statistical significance must be adjusted upward to
24
                  reflect this multiplicity of comparisons. After making
                  required adjustments, the results are not statistically
25
                  significant with regard to free testosterone as claimed,
                  regardless of the particular method of adjustment
26                employed. Accordingly, the Claim is false. (Exh. 5 ¶ 8,
                  emphasis added.)
27
           63.    In particular, Professor Jewell explains that:
28

                                                19
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 20 of 43 Page ID #:1582



                  A set forth above, in addition to the measurement and
1                 comparison of total and free testosterone, the Study
                  includes primary efficacy measures of “muscular strength
2
                  and endurance” (four sub-measures), and secondary
3
                  efficacy measures of “muscle size” (four sub-measures),
                  “body composition” (four sub-measures), and prolactin.
4
                  Assuming, arguendo, that each of these sub-measures
                  were perfectly correlated with one another, and that total
5                 testosterone, free testosterone, and prolactin levels were
                  perfectly correlated (which is clearly not the case, as
6                 change in total testosterone levels is not significant even
                  absent correction), the Bonferroni corrected significance
7                 level for each individual test would be 0.05/4 = 0.0125.
                  Even with these heroic assumptions, the nominal p-
8                 value of 0.030 demonstrated here, associated with
                  comparing free testosterone changes across the
9                 Testofen and Placebo groups, is not statistically
                  significant.
10
                  While there are other, more sophisticated (and less
11                conservative) methods to adjust for the problem of
                  multiplicity, which may take into account the degree of
12                correlation among the variables of interest, none
                  produces a statistically significant result here for
13
                  comparison of free testosterone changes across the two
14
                  treatment groups. (Exh. 5 ¶¶ 48-49, emphasis added.)
           64.    As Professor Jewell explains in the appended Supplemental
15

16
     Statement:

17                As stated in my Report, my “opinions, contained herein,
                  are all stated to a reasonable degree of scientific
18                certainty,” although I “reserve[d] the right to supplement
                  this preliminary report if new, or significantly modified,
19                quantitative information is provided at any point.”
                  (Report, para. 5.) It has been over a year since Gencor
20                received my Report, but no “new or significantly
                  modified quantitative information” has been provided.
21                As my analysis was conducted on what Gencor
                  represented was the full data set (the “Data”), I have no
22                reason to believe that any such new or modified
                  quantitative information exists. My Report is and has
23                been final, absent such new or modified information.
                  (Exh. 5, Supplemental Statement ¶ 2.)
24
           65.    In his Supplemental Statement, Professor Jewell reiterates his
25
     conclusion that “Gencor’s claim that Testofen produced a statistically
26

27
     significant increase in free testosterone levels in a clinical trial is false.” (Exh.

28
     5, Supplemental Statement ¶ 5, emphasis added.)

                                               20
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 21 of 43 Page ID #:1583



           F.     The Published Study
1
           66.    In 2016, the results of the Testofen Study were published online, in
2
     the Journal of Sport and Health Science (Exh. 6) (the “Published Study”).
3
           67.    As set forth in the Protocol, the primary variable for the Testofen
4

5
     Study was muscle strength and endurance, using four measures: (1) maximum

6
     strength in leg press (“1-RM-leg press”); (2) maximum strength in bench press
7    (“1-RM-bench press”); (3) maximum repetitions to failure in leg press; and (4)
8    maximum repetitions to failure in bench press. As reported in the Published
9    Study, three of these four measurements showed no statistically significant
10   difference between the Testofen and placebo groups:
11                “no statistically significant difference was found in 1-
                  RM-bench press responses within the group (at the end of
12                the study vs. baseline) or between the groups (Fenu-FG
                  vs. placebo) at the end of the study.”
13
                  The increase found in 1-RM-leg press responses between
14                the groups (Fenu-FG vs. placebo) was not statistically
                  significant.”
15
                  “In case of repetitions to failure in leg press, no
16                statistically significant difference was found within the
17
                  groups (end of the study vs. baseline) or between the
                  groups (Fenu-FG vs. placebo).”
18
                  “The Fenu-FG treated group showed increase in
19
                  repetitions to failure in bench press (by 1.59 +/- 1.11)
                  whereas placebo group showed decrease (by 0.92 +/-
20
                  3.39). This difference (Fenu-FG = + 1.59 vs. placebo =
                  −0.92) between the groups was statistically significant (p
21                < 0.001).”
22   (Exh. 6, at 179-80.)
23
           68.    This last claim of statistical significance is directly contradicted by

24   the Manuscript, which unequivocally states that “no statistically significant
25   difference [was] found between . . . muscle endurance (Maximum repetitions) in
26   leg press and bench press exercises.” (Page 7, Section 3.2.)
27         69.    Thus, it has been clinically proven that Testofen has no effect on
28   muscle strength.
                                               21
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 22 of 43 Page ID #:1584




1          70.      As set forth in the Protocol, a secondary variable was “body
2    composition,” measured by skinfold thickness and body fat. As reported in the
3    Published Study, there was no statistically significant difference in any of these
4
     measurements between the Testofen and placebo groups:
5
                    “The decrease in skinfold thickness values or body fat
6                   between the groups (Fenu-FG vs. placebo) was not
                    statistically significant.”
7
     (Exh. 6, at 180.)
8
           71.      Thus, it has been clinically proven that Testofen has no effect on
9
     skinfold thickness or body fat.
10
           72.      Although the Protocol also identifies change in muscle size (thigh,
11
     flexed arm, shoulder, and chest) as secondary variables, and this data was in fact
12
     collected and included in the Study Data, the results are not reported (or even
13
     acknowledged as a variable) in the Published Study, and are not statistically
14
     significant.
15
           73.      The 2008 Report shows that there was no statistically significant
16

17
     increase in any of these muscle sizes, and that the thigh and shoulder muscles

18
     were actually smaller at the end of the trial than they were at the beginning.

19
     (Exh. 3 at 11; Exh. 4 at 11.)
20         74.      Thus, it has been clinically proven that Testofen has no effect on
21   muscle size.
22   IV.   Other Negative Studies
23         75.      In addition to the Testofen Study, at least three other studies
24   sponsored by Indus Biotech have found that fenugreek extract has no effect on
25   free testosterone levels.
26         76.      A human clinical trial conducted in Australia comparing Testofen to
27   placebo found that Testofen “did not affect testosterone” levels. E. Steels, et al.,
28

                                                22
                             First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 23 of 43 Page ID #:1585




1    Physiological Aspects of Male Libido Enhanced by Standardized Trigonella
2    foenum-graecum Extract and Mineral Formulation, Phytotherapy Res. 25: 1294-
3    1300 (2011) (Exh. 7).
4
           77.    Another study, sponsored by Indus Biotech, concluded that
5
     fenugreek extract has no effect on free testosterone levels:
6
           78.    Despite no substantiated claims in human research models,
7
     fenugreek has been marketed in dietary products as having anabolic potential for
8
     resistance trained athletes. . . . The purpose of this study was to investigate the
9
     potential anabolic effects of fenugreek extract supplementation in conjunction
10
     with a controlled resistance training program. . . . No significant effects for
11
     groups or interactions were observed for the anabolic hormone[] free testosterone
12
     . . . (p<0.05). . . . [S]upplementation of fenugreek extract does not appear to
13

14
     affect hormonal status in resistance trained males and shows no anabolic

15
     potential as has been purported. This study was supported by INDUS BIOTECH.

16         79.    B. Bushey, et al., Fenugreek Extract Supplementation Has No Effect
17   on the Hormonal Profile of Resistance-Trained Males, Int. J. Exerc. Sci. 2(1):
18   S13, 2009 (Exh. 8).
19         80.     Another study, also sponsored by Indus Biotech, also concluded
20   that fenugreek extract has no effect on free testosterone levels. See C. Poole, et
21   al., Effects of TESTOSURGE supplementation on strength, body composition
22   and hormonal profiles during an 8-week resistance training program, J. Int. Soc.
23   Sports Nutrition 2009, 6(Suppl. I): P12 (“No significant changes were detected
24
     among groups for . . . free testosterone”) (Exh. 9).
25
           81.    Yet another study, also sponsored by Indus Biotech, found a
26
     significant difference in free testosterone levels between the group taking
27
     fenugreek extract and the placebo group, but the difference was in favor of the
28

                                               23
                             First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 24 of 43 Page ID #:1586




1    placebo group, whose free testosterone levels rose by an average of 10 ng/ml
2    over the course of the study, compared to the fenugreek group, whose free
3    testosterone levels declined by an average of 4 ng/ml. C. Poole, et al., The
4
     effects of a commercially available botanical supplement on strength, body
5
     composition, power output, and hormonal profiles in resistance-trained males, J.
6
     Int. Soc. Sports Nutrition 2010, 7:34 (Table 5) (Exh. 10). Rather than finding a
7
     negative effect on free testosterone levels, the study concluded that fenugreek
8
     extract has no effect:
9
                 Fenugreek supplementation is surrounded by assertions
10               of having anabolic potential, even though there is no
                 scientific data supporting this notion. In the present
11               study we examined serum hormone variables that
                 included free testosterone . . . . Although a between
12               group difference was noted for free testosterone at T2
                 and T3, it has limited relevance due to the fact that it did
13
                 not significantly change over time. . . . [D]aily
14
                 consumption of the 500 mg commercially available
                 [fenugreek] supplement in conjunction with a resistance
15
                 training program has no anabolic effect on the hormonal
                 status of resistance trained males. [Page 8.]
16   V.    All Products Containing Testofen Are “Adulterated”
17
           82.    Testofen is a “new dietary ingredient” as defined by 21 U.S.C. §
18
     350b, and all products containing Testofen are therefore deemed “adulterated”
19
     and may not lawfully be sold due to Defendants’ failure to provide the required
20
     premarket notification. See 21 CFR § 190.6; 62 Fed. Reg. 49886.
21
     VI.   False Representations Concerning “Testosterone Boosters”
22
           83.    Despite the fact that Testofen has not been shown to increase free
23
     testosterone levels, and the existence of four published studies showing that it has
24
     no such effect, the following products containing Testofen are marketed and sold
25
     as clinically proven “testosterone boosters.” False representations concerning
26
     each of these products are set forth below.
27

28

                                              24
                              First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 25 of 43 Page ID #:1587



            A.     Troxyphen
1
                   1.     Label and Packaging
2
            84.    The label and packaging for Troxyphen (Exh. 11) describe it as “A
3
     unique [weight loss] supplement designed to specifically address the underlying
4
     cause of male weight gain: LOW TESTOSTERONE,” and state that it contains
5

6
     “INGREDIENTS SHOWN TO HELP: RAISE TESTOSTERONE, BUILD

7
     LEAN MUSCLE.” The remainder of the packaging is devoted to drawing a link

8    between “Low Testosterone and Excess Fat,” and states that Troxyphen is
9    “designed to specifically address the underlying cause of male weight gain. By
10   naturally and significantly increasing your base line testosterone levels . . . .”
11          85.    The label and packaging for Troxyphen Elite (Exh. 12) state that it is
12   “A Powerful Free Testosterone Booster” containing “INGREDIENTS SHOWN
13   TO HELP: RAISE FREE TEST LEVELS, BUILD LEAN MUSCLE,
14   DECREASE BODY FAT” and that “TROXYPHEN ELITE helps to increase
15
     your free testosterone levels . . . .”
16
                   2.     Radio
17
            86.    Troxyphen is the subject of a national radio advertising campaign,
18
     on both broadcast and satellite radio, including stations such as CNN. The radio
19
     commercial, which has aired thousands of times, states that “Troxyphen is
20
     GNC’s best-selling, 100% natural and most powerful testosterone booster.
21
     Troxyphen raises testosterone . . . .” The commercial states that “Troxyphen is
22
     available nationwide at GNC stores,” and also directs listeners to the website,
23
     “stoplowt.com” or “raisemytest.com.”
24
                   3.     Websites
25
            87.    The websites stoplowt.com and raisemytest.com (which is redirected
26
     to the website www.troxyphen2.com) (Exh. 13) state:
27

28
                          TROXYPHEN

                                                25
                             First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 26 of 43 Page ID #:1588



                       ADVANCED TESTOGENIC
1                      TESTOSTERONE BOOSTING THERMOGENIC
                       BURN EXCESS FAT
2
                       GAIN MUSCLE MASS
3
                       TROXYPHEN IS AN ADVANCED
4
                       SUPPLEMENT
                       DESIGNED TO BOOST FREE
5                      TESTOSTERONE LEVELS WHILE BURNING
                       FAT
6
                       TESTOSTERONE INCREASED 98%
7
                       INCREASE LEAN MUSCLE MASS
8
                       By naturally and significantly increasing your base
9                      line testosterone levels . . .
10                     TROXYPHEN IS SAFE & CLINICALLY
                       RESEARCHED
11                     TROXYPHEN was developed around the
                       clinically researched and patented Testofen.
12

13
                       TESTOSTERONE BOOSTING BLEND
                       The patented test boosting blend was shown in
14                     clinical studies to:
                       RAISE TESTOSTERONE LEVELS 98.81% IN 8
15                     WEEKS
16                     TESTOFEN
                       Testofen is a natural solution for promoting
17                     Healthy Free Testosterone levels . . .
18                     THE CHOICE IS YOURS!
                       DO NOTHING AND GET
19                     Lowering Testosterone Levels
                       Loss of Muscle Mass
20                     A Growing Waistline
21                     PICK TROXYPHEN AND ENJOY
22
                       Increased Testosterone Levels by 98%
                       Gains in Muscle Size & Strength
23
                       Loss of Stubborn “Man Fat”
24
           88.   Truderma’s website, Truderma.com (Exh. 14) states that Troxyphen

25
     “Boost[s] Testosterone Levels by 313%” and “Increase[s] Fat Loss by 224% in 8

26   Weeks!”
27

28

                                            26
                         First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 27 of 43 Page ID #:1589




1          89.   Truderma’s website, Truderma.com (Exh. 14) states that Troxyphen
2    Elite “Boost[s] Testosterone Levels 313%” and “Increase[s] Bench Press by
3    114%.”
4
           B.    PMD N-TEST 600/Flex Stack
5                1.    Label and packaging
6          90.   The packaging for PMD Flex Stack (Exh. 15), which contains a
7    bottle of PMD N-TEST 600, states:
8
                 Natural Testosterone Booster: N-TEST 600 is fully
9                jacked with 600 mg of Testofen, the clinically studied
                 amount necessary to increase free flow testosterone
10               levels up to 98%.*. Because N-TEST increases
                 testosterone levels naturally versus synthetically, it
11               provides all the positive bodybuilding results without the
                 negative androgenic and estrogen-related side effects.*
12
                 These key anabolic-inducing compounds synergistically
13               help to produce extreme and potent results in increased
                 strength, size, lean muscle mass, and muscle hardness.
14
                 DYNAMIC RESULTS WITH TESTOFEN!
15

16
                 Clinically Studied*
                 Testofen
17
                 98% INCREASE IN FREE TESTOSTERONE
18
                 *Effect of Testofen on safety, anabolic activity and
19               factors affecting exercise physiology. Copyright by
                 Gencor Nutrients, Inc.
20
           91.   The label for PMD N-TEST 600 (Exh. 16) states:
21
                 INSANE TESTOSTERONE BOOST
22
                 600 mg of
23               Testofen
                 Clinically Proven Amount*
24
                 Increase Free Testosterone Levels Up to 98%*
25               With 600 mg of Clinically Studied Testofen
26               *Effect of Testofen on safety, anabolic activity and
                 factors affecting exercise physiology. Copyright 2008 by
27               Gencor Nutrients, Inc.
28               Increased Muscle Mass
                                             27
                          First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 28 of 43 Page ID #:1590



                   Muscle Strength & Hardness
1
                   2.    Website
2
             92.   The website www.ndsnutrition.com is owned by defendant NDS.
3
     The website (Exh. 17) states:
4
                   N-TEST 600 is a strong natural testosterone booster fully
5                  loaded with 600 mg of Testofen, the clinically studied
6
                   amount† necessary to increase free testosterone levels up
                   to 98%
7
                   †Effect of Testofen on safety, anabolic activity and
8
                   factors affecting exercise physiology. Copyright 2008 by
                   Gencor Nutrients, Inc.
9
                   Because N-TEST 600’s formula increases testosterone
10
                   levels naturally versus synthetically, it provides all the
                   positive anabolic results (strength and size) without the
11                 negative androgenic and estrogen-related side affects
                   [sic].
12
                increase lean muscle mass, strength, muscle hardness
13
     VII. Plaintiffs’ Purchases of “Testosterone Boosters”
14
             93.   Plaintiff Ruhnke purchased two bottles of PMD N-TEST 600 at a
15
     GNC retail location in Mission Viejo, California, at the retail price of
16
     approximately $119.99 each, in 2014.
17
             94.   Plaintiff Torres purchased a bottle of Troxyphen at a GNC retail
18
     location in Phoenix, Arizona, at the retail price of approximately $59.99, in early
19
     2014.
20
             95.   Plaintiff Torres purchased a bottle of Troxyphen Elite at a GNC
21
     retail location in Phoenix, Arizona, at the retail price of approximately $69.99, in
22

23
     early 2014.

24
             96.   In making their purchases, Plaintiffs relied on the representations on

25   the product label and packaging, set forth above, that the product they purchased
26   was clinically proven to increase free testosterone levels, decreases body fat, and
27   increases strength and muscle mass. Each of these representations were false.
28                           CLASS ACTION ALLEGATIONS
                                                28
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 29 of 43 Page ID #:1591




1          97.    Plaintiff Torres brings this action on behalf of himself and a
2    Troxyphen Class, defined as all persons who purchased Troxyphen or Troxyphen
3    Elite (the “Troxyphen Class”).
4
           98.    Plaintiff Ruhnke brings this action on behalf of himself and a PMD
5
     Class, defined as all persons who purchased PMD N-TEST 600 or PMD Flex
6
     Stack (the “PMD Class”).
7
           99.    The Troxyphen Class and PMD Class are collectively referred to
8
     herein as the “Classes,” and the products included in the Classes are collectively
9
     referred to herein as “Testosterone Boosters.”
10
           100. Excluded from the Classes are the officers, directors, and employees
11
     of any Defendant, any judicial officer presiding over this action, and the members
12
     of his or her immediate family and judicial staff.
13

14
           101. Certification of the Classes is sought pursuant to Rules 23(a),

15
     23(b)(1), 23(b)(2), and 23(b)(3) of the Federal Rules of Civil Procedure.

16         102. While Defendants have not made sales figures publicly available,
17   the Classes each have many thousands of members, and are so numerous that
18   joinder of all members is impracticable.
19         103. There are numerous questions of fact and law common to the
20   members of the Classes which predominate over any questions affecting only
21   individual members, including, without limitation: (a) whether Testofen has been
22   clinically proven to increase free testosterone levels; (b) whether Testofen
23   increases muscle strength; (c) whether Testofen increases muscle size; (d)
24
     whether Defendants knew that these representations were false; (e) whether
25
     Defendants made these representations without a sufficient basis to believe that
26
     they were true; (f) whether Defendants expressly warranted that Testosterone
27
     Boosters increase free testosterone levels; (g) whether Testosterone Boosters fail
28

                                                29
                           First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 30 of 43 Page ID #:1592




1    to conform to such express warranty, or the implied warranties of merchantability
2    and fitness for a particular purpose; (g) whether Defendants’ conduct violates
3    Cal. Civ. Code § 1770(a)(2), (5), and/or (7); (h) whether Defendants’ conduct
4
     constitutes fraudulent business acts or practices and/or deceptive, untrue, and
5
     misleading advertising in violation of the Unfair Competition Law, Cal. Bus. &
6
     Prof. Code § 17200, et seq.; and (i) whether Defendants engaged in false
7
     advertising in violation of Cal. Bus. & Prof. Code § 17500, et seq.
8
           104. Plaintiffs’ claims are typical of the claims of the Classes they seek to
9
     represent, as Defendants’ liability to each member of the Class is predicated on
10
     the same material misrepresentations.
11
           105. Plaintiffs will fairly and adequately protect the interests of the
12
     Classes, as they have no conflicts of interest with the other members of the Class,
13

14
     and have retained counsel experienced in complex consumer class actions.

15
           106. The prosecution of separate actions by individual members of each

16   Class would create a risk of inconsistent or varying adjudications that would
17   establish incompatible standards of conduct for Defendants.
18         107. Defendants have acted on grounds that apply generally to the
19   Classes, so that final injunctive and declaratory relief is appropriate respecting
20   the Classes as a whole.
21         108. A class action is superior to other available methods for fairly and
22   efficiently adjudicating the controversy, in that the costs of litigation would likely
23   exceed the potential recovery by individual members of each Class, and there are
24
     no unusual difficulties in managing the litigation as a class action.
25

26

27

28

                                               30
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 31 of 43 Page ID #:1593



                         FIRST CLAIM FOR RELIEF
1              VIOLATIONS OF CONSUMER LEGAL REMEDIES ACT
2                              (Against NDS)
3           109. The allegations of the preceding paragraphs are incorporated by
4    reference as if fully set forth herein.
5
            110. Ruhnke and the other members of the PMD Class are “consumers”
6
     as defined in Cal. Civ. Code § 1761(d).
7
            111. The Testosterone Boosters purchased by Ruhnke and the other
8
     members of the PMD Class are “goods” as defined in Cal. Civ. Code § 1761(a).
9
            112. NDS’ representations, set forth above, that Testosterone Boosters
10
     have been clinically proven to increase free testosterone levels are false, in
11
     violation of § 1770(a)(2), which proscribes “[m]isrepresenting the . . . approval,
12
     or certification of goods . . . .”
13
            113. NDS’ representations, set forth above, that Testosterone Boosters
14

15
     have been clinically proven to increase free testosterone levels, that they decrease

16
     body fat, and that they increase muscle size and strength are false, in violation of

17   § 1770(a)(5), which proscribes “[r]epresenting that goods . . . have . . . approval,
18   characteristics, ingredients, uses, [or] benefits . . . which they do not have . . . .”
19          114. NDS’ representations, set forth above, that Testosterone Boosters
20   have been clinically proven to increase free testosterone levels are false, in
21   violation of § 1770(a)(7), which proscribes “[r]epresenting that goods or services
22   are of a particular standard, quality, or grade, . . . if they are of another.”
23          115. Pursuant to Cal. Civ. Code § 1780(a)(2), Plaintiffs seek an order
24   enjoining NDS from the violations of Cal. Civ. Code § 1770(a)(2), (5), and (7)
25
     alleged herein.
26
            116. On May 15, 2014, NDS was served by certified mail, return receipt
27
     requested, at its principal place of business with the notice required by Cal. Civ.
28

                                                 31
                             First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 32 of 43 Page ID #:1594




1    Code § 1782(a), demanding that it cease the violations alleged herein, and restore
2    to the members of the PMD Class all amounts paid for PMD N-TEST 600 and
3    PMD Flex Stack. NDS did not respond to or comply with the demands made in
4
     the notice within 30 days after its receipt.
5
           117. Pursuant to Cal. Civ. Code § 1780(a)(1) and (3), Ruhnke seeks
6
     actual damages and restitution against NDS, equal to the amounts paid for any
7
     Testosterone Booster by the members of the PMD Class.
8
           118. Pursuant to Cal. Civ. Code § 1780(a)(4), Ruhnke seeks punitive
9
     damages against NDS for representing that Testosterone Boosters are clinically
10
     proven to increase free testosterone levels, that they decrease body fat, and that
11
     they increase muscle size and strength, with knowledge of the falsity of those
12
     representations.
13

14
                         SECOND CLAIM FOR RELIEF
                   VIOLATIONS OF UNFAIR COMPETITION LAW
15                               (Against NDS)
16         119. The allegations of the preceding paragraphs are incorporated by
17
     reference as if fully set forth herein.
18
           120. NDS’ false representations that Testosterone Boosters have been
19
     clinically proven to increase free testosterone levels, that they decrease body fat,
20
     and that they increase muscle size and strength, constitute fraudulent business
21
     acts or practices and deceptive, untrue, and misleading advertising in violation of
22
     the Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq.
23
           121. NDS’ representations would have been material to a reasonable
24
     person in deciding whether or not to purchase a Testosterone Booster.
25
           122. Ruhnke and the PMD Class justifiably relied upon NDS’
26

27
     representations by purchasing Testosterone Boosters.

28

                                                32
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 33 of 43 Page ID #:1595




1          123. NDS’ violations of Cal. Civ. Code § 1770(a)(2), (5), and (7) alleged
2    herein constitute unlawful business practices in violation of the Unfair
3    Competition Law.
4
           124. As a result of NDS’ violations, Ruhnke and the members of the
5
     PMD Class have suffered injury in fact and lost money.
6
           125. Pursuant to Cal. Bus. & Prof. Code § 17203, Ruhnke seeks an order
7
     enjoining these violations, and restoring the members of the PMD Class all
8
     amounts acquired by NDS as a result of these violations.
9
                           THIRD CLAIM FOR RELIEF
10                   VIOLATIONS OF FALSE ADVERTISING LAW
11                            (Against All Defendants)
12         126. The allegations of the preceding paragraphs are incorporated by
13   reference as if fully set forth herein.
14         127. NDS’ representations that Testosterone Boosters have been
15   clinically proven to increase free testosterone levels are false.
16         128. NDS’ representations that Testosterone Boosters decrease body fat,
17
     and increase muscle size and strength, are false.
18
           129. NDS know, or in the exercise of reasonable care should know, that
19
     these representations are false.
20
           130. NDS made these representations with the intent to induce Ruhnke
21
     and the members of the PMD Class to purchase Testosterone Boosters.
22
           131. NDS’ false representations induced Ruhnke and the members of the
23
     PMD Class to purchase Testosterone Boosters.
24
           132. NDS made or disseminated these representations, or caused them to
25
     be made or disseminated, before the public in the State of California, in the
26

27
     manner set forth above, including by television, radio, and over the internet, in

28   violation of the False Advertising Law, Cal. Bus. & Prof. Code § 17500, et seq.

                                               33
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 34 of 43 Page ID #:1596




1          133. NDS’ representations that Testosterone Boosters have been
2    clinically proven to increase free testosterone levels violate the express terms of
3    Cal. Bus. & Prof. Code § 17508, which makes it “unlawful for any person doing
4
     business in California and advertising to consumers in California to make any
5
     false or misleading advertising claim, including claims that (1) purport to be
6
     based on factual, objective, or clinical evidence . . . .”
7
           134. As a result of these violations, Ruhnke and the members of the PMD
8
     Class have suffered injury in fact and lost money.
9
           135. Pursuant to Cal. Bus. & Prof. Code § 17535, Ruhnke seeks an order
10
     enjoining these violations, and restoring to the members of the PMD Class all
11
     amounts acquired by NDS as a result of these violations.
12
                             FOURTH CLAIM FOR RELIEF
13
                           BREACH OF EXPRESS WARRANTY
14                              (Against All Defendants)
15         136. The allegations of the preceding paragraphs are incorporated by
16   reference as if fully set forth herein.
17
           137. Testosterone Boosters are goods.
18
           138. Plaintiffs and the other members of the Classes purchased
19
     Testosterone Boosters.
20
           139. Defendants’ representations that Testosterone Boosters significantly
21
     increase free testosterone levels constituted an express warranty that Testosterone
22
     Boosters conformed to that affirmation or promise.
23
           140. The Testosterone Boosters purchased by Plaintiffs and the Classes
24
     did not, in fact, significantly increase their free testosterone levels, in breach of
25
     these express warranties.
26

27

28

                                                34
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 35 of 43 Page ID #:1597




1          141. Defendants’ representations that Testosterone Boosters decrease
2    body fat, and increase muscle size and strength, constituted express warranties
3    that Testosterone Boosters conformed to those affirmations or promises.
4
           142. The Testosterone Boosters purchased by Plaintiffs and the Classes
5
     did not, in fact, decrease their body fat, or increase their muscle size or strength,
6
     in breach of these express warranties.
7
           143. As a direct and proximate result, Plaintiffs and the Classes have
8
     sustained damages equal to the amounts paid for Testosterone Boosters.
9
                        FIFTH CLAIM FOR RELIEF
10         BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
11                         (Against All Defendants)
12         144. The allegations of the preceding paragraphs are incorporated by
13   reference as if fully set forth herein.
14         145. Testosterone Boosters are goods.
15         146. Plaintiffs and the other members of the Classes purchased
16   Testosterone Boosters.
17
           147. At all times relevant herein, Defendants were in the business of
18
     selling Testofen or Testosterone Boosters containing Testofen.
19
           148. The implied warranty or merchantability, implied in every contract
20
     for the sale of goods, includes the requirement that the goods conform to the
21
     promises or affirmations of fact made on the container or label.
22
           149. Testosterone Boosters do not conform to the promises or
23
     affirmations of fact made on the container or label, set forth above, that they
24
     significantly increase free testosterone levels, in breach of the implied warranty
25
     of merchantability.
26

27
           150. Testosterone Boosters do not conform to the promises or

28   affirmations of fact made on the container or label, set forth above, that they

                                                35
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 36 of 43 Page ID #:1598




1    decrease body fat, and increase muscle size and strength, in breach of the implied
2    warranty of merchantability.
3          151. Testosterone Boosters are “adulterated” and may not lawfully be
4
     sold, in breach of the implied warranty of merchantability.
5
           152. As a direct and proximate result, Plaintiffs and the Classes have
6
     sustained damages equal to the amounts paid for Testosterone Boosters.
7
                            SIXTH CLAIM FOR RELIEF
8                        BREACH OF IMPLIED WARRANTY
                     OF FITNESS FOR A PARTICULAR PURPOSE
9
                               (Against All Defendants)
10
           153. The allegations of the preceding paragraphs are incorporated by
11
     reference as if fully set forth herein.
12
           154. Testosterone Boosters are goods.
13
           155. Plaintiffs and the other members of the Classes purchased
14
     Testosterone Boosters for the purpose of significantly increasing their free
15
     testosterone levels.
16

17
           156. At the time of purchase, Defendants knew or had reason to know

18
     that Plaintiffs and the other members of the Classes intended to use Testosterone
19   Boosters for the purpose of significantly increasing their free testosterone levels.
20         157. At the time of purchase, Defendants knew or had reason to know
21   that Plaintiffs and the other members of the Classes were relying on their skill
22   and judgment as manufacturers of nutritional supplements in formulating
23   Testosterone Boosters.
24         158. Plaintiffs and the Classes justifiably relied on Defendants’ skill and
25   judgment as manufacturers of nutritional supplements in formulating
26
     Testosterone Boosters.
27

28

                                               36
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 37 of 43 Page ID #:1599




1            159. Testosterone Boosters do not significantly increase free testosterone
2    levels, in breach of the implied warranty of fitness for a particular purpose.
3            160. As a direct and proximate result, Plaintiffs and the Classes have
4
     sustained damages equal to the amounts paid for Testosterone Boosters.
5
                           SEVENTH CLAIM FOR RELIEF
6                        NEGLIGENT MISPREPRESENTATION
7
                               (Against All Defendants)

8
             161. The allegations of the preceding paragraphs are incorporated by

9    reference as if fully set forth herein.
10           162. Defendants’ representations that Testosterone Boosters have been
11   clinically proven to increase free testosterone levels, set forth above, are
12   representations of fact.
13           163. Defendants’ representations that Testosterone Boosters have been
14   clinically proven to increase free testosterone levels, set forth above, were false
15   when made.
16           164. Defendants’ representations that Testosterone Boosters decrease
17
     body fat, and increase muscle size and strength, set forth above, are
18
     representations of fact.
19
             165. Defendants’ representations that Testosterone Boosters decrease
20
     body fat, and increase muscle size and strength, set forth above, were false when
21
     made.
22
             166. These representations would have been material to a reasonable
23
     person in deciding whether or not to purchase a Testosterone Booster.
24
             167. Defendants made these representations without reasonable grounds
25
     for believing them to be true.
26

27
             168. Defendants made these representations with the intent to induce

28   Plaintiffs and the Classes to purchase Testosterone Boosters.

                                               37
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 38 of 43 Page ID #:1600




1          169. Plaintiffs and the Classes justifiably relied upon Defendants’
2    misrepresentations by purchasing Testosterone Boosters.
3          170. As a direct and proximate result, Plaintiffs and the Classes have
4
     suffered damages equal to the amounts paid for Testosterone Boosters.
5
                         NINTH CLAIM FOR RELIEF
6               VIOLATIONS OF ARIZONA CONSUMER FRAUD ACT
7                                      (Against Truderma)
8          171. The allegations of the preceding paragraphs are incorporated by
9    reference as if fully set forth herein.
10         172. Truderma’s representations, set forth above, that Troxyphen and
11   Troxyphen Elite have been clinically proven to increase free testosterone levels
12   constitute “advertisements” as defined in A.R.S. § 44-1521(1).
13         173. The Troxyphen and Troxyphen Elite purchased by Plaintiff Torres
14   and the other members of the Troxyphen Class are “merchandise” as defined in
15
     A.R.S. § 44-1521(5).
16
           174. The purchase of Troxyphen and Troxyphen Elite by Plaintiff Torres
17
     and the other members of the Troxyphen Class constitute “sales” as defined in
18
     A.R.S. § 44-1521(7).
19
           175. Truderma’s representations, set forth above, that Troxyphen and
20
     Troxyphen Elite have been clinically proven to increase free testosterone levels
21
     are false, and constitute unlawful practices as defined by A.R.S. § 44-1522(A),
22
     which proscribes “[t]he act, use or employment by any person of any deception,
23
     deceptive or unfair act or practice, fraud, false pretense, false promise,
24

25
     misrepresentation, or concealment, suppression or omission of any material fact .

26
     . . in connection with the sale or advertisement of any merchandise . . . .”

27         176. Truderma made these false representations with the intent that others
28   rely on them.
                                               38
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 39 of 43 Page ID #:1601




1          177. In purchasing Troxyphen and Troxyphen Elite, Plaintiff Torres and
2    the other members of the Troxyphen Class relied on Truderma’s
3    misrepresentations.
4
           178. As a result of Truderma’s violations of A.R.S. § 44-1522(A), Torres
5
     and the other members of the Troxyphen Class who purchased Troxyphen or
6
     Troxyphen Elite in the State of Arizona have suffered damages, and seek actual
7
     damages equal to the amounts paid by them for Troxyphen and Troxyphen Elite,
8
     punitive damages, reasonable attorneys’ fees, and costs.
9                            TENTH CLAIM FOR RELIEF
           VIOLATIONS OF UNIFORM FRAUDULENT TRANSFER ACT
10
                           (Against Truderma and Gardineer)
11
           179. The allegations of the preceding paragraphs are incorporated by
12
     reference as if fully set forth herein.
13
           180. The claims asserted against Truderma in this action and in Bitton, et
14

15
     al. v. Gencor Nutrients, Inc., et al., C.D. Cal. Case No. 2:14-cv-03754-DMG-E

16
     (“Bitton”) filed on May 15, 2014 are “Claims” within the meaning of NRS

17   112.150(3).
18         181.    Torres and the Troxyphen Class are “Creditors” of Truderma within
19   the meaning of NRS 112.150(3).
20         182. Plaintiff Michael Sokolove (“Sokolove”) and the Troxyphen
21   Subclass in Bitton are “Creditors” of Truderma within the meaning of NRS
22   112.150(3).
23         183. Truderma is a “Debtor” within the meaning of NRS 112.150(6).
24         184. Gardineer is an “Insider” of Truderma within the meaning of NRS
25
     112.150(7)(e).
26
           185. Gardineer is a “Person” within the meaning of NRS 112.150(9).
27

28

                                               39
                            First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 40 of 43 Page ID #:1602




1           186. GNC consistently sells over $700 million per year in “sports
2    nutrition” products, including Troxyphen and Troxyophen Elite, which GNC
3    began selling in February 2013. As set forth above, a nationwide radio
4
     commercial for Troxyphen, which has aired thousands of times, states that
5
     “Troxyphen is GNC’s best-selling, 100% natural and most powerful testosterone
6
     booster.” Accordingly, Truderma has likely received tens of millions of dollars
7
     in revenue from the sale of Troxyphen and Troxyophen Elite.
8
            187. On May 14, 2019, Truderma’s counsel David R. Koch, stated in an
9
     email to Plaintiffs’ counsel that “Truderma has no money.” On August 26, 2019,
10
     Mr. Koch sent Plaintiffs’ counsel another email, stating again that Truderma “has
11
     no money” and lacks even the funds necessary to meet its obligation to pay its
12
     counsel to represent it in this litigation. Accordingly, Truderma is “insolvent”
13

14
     within the meaning of NRS 112.160, as the sum of its debts is greater than all of

15
     its assets at a fair valuation.

16          188. Truderma transferred all of its funds to Gardineer with actual intent
17   to hinder, delay, or defraud Torres, Sokolove, the Troxyphen Class, and the
18   Troxyphen Subclass.
19          189. Truderma transferred all of its funds to Gardineer without receiving
20   a reasonably equivalent value in exchange, and made these transfers while
21   engaged in a business for which its remaining assets were unreasonably small in
22   relation to the business. Truderma intended to incur, or believed or reasonably
23   should have believed that it would incur debts beyond its ability to pay them as
24
     they become due.
25
            190. Truderma transferred all of its funds to Gardineer without receiving
26
     a reasonably equivalent value in exchange, at which time Truderma was insolvent
27
     or became insolvent as a result of the transfers.
28

                                               40
                             First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 41 of 43 Page ID #:1603




1          191. Pursuant to NRS 112.210, Torres seeks avoidance of the foregoing
2    transfers to the extent necessary to satisfy his claims and the claims of the
3    Troxyphen Class, and an attachment or garnishment against the transferred funds.
4

5                                 PRAYER FOR RELIEF
6          WHEREFORE, Plaintiffs pray for relief as follows:
7          1.     For an order enjoining Defendants from continuing the fraudulent
8                 business practices and false advertising alleged herein;
9          2.     For an order restoring to Plaintiffs and the members of the Class the
10                amounts wrongfully acquired from them by Defendants;
11         3.     For compensatory damages, according to proof;
12         4.     For actual damages, according to proof;
13         5.     For an order, pursuant to Cal. Civ. Code § 2224, imposing a
14                constructive trust upon the assets of NDS acquired by means of the
15
                  wrongful acts alleged;
16
           6.     For punitive or exemplary damages;
17
           7.     For attorney’s fees and costs, as allowed by statute and Cal. Govt.
18
                  Code § 1021.5; and
19
           8.     For such other and further relief as the Court deems just and proper.
20

21

22

23

24

25

26

27

28

                                               41
                           First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 42 of 43 Page ID #:1604




1                            DEMAND FOR JURY TRIAL
2         Plaintiffs demand a trial by jury on all claims so triable.
3
                                            Respectfully submitted,
4

5
     Dated: September 10, 2019              \s\ Barry Himmelstein
6                                           Barry Himmelstein (SBN 157736)
7
                                            barry@himmellaw.com
                                            HIMMELSTEIN LAW NETWORK
8                                           2000 Powell St., Suite 1605
                                            Emeryville, CA 94608-1861
9
                                            Telephone: (510) 450-0782
10                                          Facsimile: (510) 924-0403
11                                          Attorney for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              42
                          First Amended Class Action Complaint
 Case 2:15-cv-01209-DMG-E Document 133 Filed 09/10/19 Page 43 of 43 Page ID #:1605




1                             CERTIFICATE OF SERVICE
2          I hereby certify that on September 10, 2019, I electronically filed the
3    foregoing with the Clerk of Court using the CM/ECF system which will send
4
     notification of such filing to the e-mail addresses denoted on the Electronic Mail
5
     Notice List.
6
           I declare under penalty of perjury that the foregoing is true and correct.
7

8                                                  /s/ Barry Himmelstein
                                                   Barry Himmelstein
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              43
                           First Amended Class Action Complaint
